911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re J.R. ORGAIN, Jr., Petitioner.
No. 90-8107.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.

On Petition for Writ of Mandamus.
J.R. Orgain, Jr., petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
J.R. Orgain, Jr. brought this mandamus petition apparently seeking an order overturning this Court's previous ruling in his case.  Because mandamus relief is not appropriate, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.